UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4904


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY SCOTT MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:11-cr-00078-1)


Submitted:   February 26, 2013            Decided:    March 22, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Jennifer L. Rada, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony     Scott     Miller         appeals     the     district        court

judgment imposing a sentence of eight months’ imprisonment and a

thirty-year term of supervised release following the revocation

of    Miller’s   supervised      release         term.       On     appeal,     Miller

challenges a special condition of supervised release requiring

him to undergo a psychosexual evaluation and to participate in

any recommended treatment program.               We affirm.

           District     courts        are       afforded     broad    latitude        in

imposing conditions of supervised release, which we review for

abuse of discretion.         United States v. Worley, 685 F.3d 404, 407

(4th Cir. 2012).      Although a particular condition of supervised

release need not be connected to the underlying offense, id.,

the   sentencing     court     must    provide         an   explanation       for    the

conditions it imposes.          United States v. Armel, 585 F.3d 182,

186 (4th Cir. 2009).

           Miller     challenges       the       special     condition    requiring

psychosexual       evaluation         and       compliance         with   treatment

recommendations,      arguing    that       his       underlying    conviction       for

failing to register and update registration as required by the

Sex   Offender   Registration     and       Notification      Act    (“SORNA”),        18

U.S.C. § 2250 (2006), does not involve actual sexual misconduct,

and that his only sex offense conviction occurred in 2003.                            In

imposing   the     special     condition         of    supervised     release,        the

                                            2
district   court      took     into   account     that          Miller’s      underlying

conviction was a SORNA violation, and considered his history and

characteristics,       including      his      admission         to     his   probation

officer that he had masturbated to images of minors.                                 Under

these   circumstances,       we    find   no    abuse      of    discretion         in   the

district   court’s      imposition        of    the        special       condition       of

supervised release.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral      argument     because      the       facts   and    legal

contentions     are   adequately      presented       in    the    materials        before

this Court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          3